DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered. 
Priority
	This application claims priority from Provisional Application 61352705, filed 06/08/2010.
Status of Claims
	Claims 21, 22, 24, 36, 38, 40, 43, 48, 50, and 51 are pending.
	Claims 1-20, 23, 25-35, 37, 39, 41, 42, 44-47, 49, and 52 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 1 (Figures 25) without traverse on 04/13/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24, 36, 38, 40, 43, 48, 50, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is impossible to determine the scope of the limitation “monolithically formed”.  The term monolithic is not present within the original disclosure.  Does this require the mesh and the outer surface of the implant to be monolithic or is just the mesh monolithic.  Even taking into account the rapid forming techniques, their final products are not inherently monolithic.  Many of them including, 3D printing, selective laser sintering, and electron beam welding start/stop and move around which can create discontinuous modular devices which are not monolithic.  Therefore based on the original disclosure it is not possible to determine what the scope of the limitation monolithically formed.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24, 36, 38, 40, 43, 48, 50, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above the limitation monolithically formed is not supported within the original disclosure and is therefore considered new matter.  The closest support is in paragraph [0173] which states: “Rapid manufacturing techniques may be used to simultaneously create the mounting members or augments integrally with the orthopedic mesh portion”.  However this does not support the claimed language monolithically formed.  Integral is generally defined as necessary to make a whole complete; essential or fundamental or included as part of a whole rather than supplied separately.  Monolithic is generally defined as formed of a single large block of stone or a single indivisible uniform component.  Therefore making the leap from integral to monolithically changes the scope to a degree not supported by the original disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 40, 43, 48, 50, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morscher et al (Morscher) USPN 4,959,072 in view of Christie et al (Christie) US 5,192,329 and/or Xuenong et al (Xuenong) US 2005/0272153 A1
	Morscher discloses the invention substantially as claimed being an orthopedic device (Figures 1 and 2) comprising an acetabular cup 3 having amounting member flange 4 comprising a porous wire mesh 1:30-33 which facilitates bending. The pores within the mesh are considered to read upon the claimed cells. 
However, the flange is rigidly connected to the outer surface of the acetabular cup by a cement layer not monolithically using a rapid manufacturing technique.
The claimed rapid manufacturing techniques of 3D printing, selective laser sintering, and electron beam welding are old and well known in the art of acetabular implants.  Christie for example teaches that it is old and well known to use electron beam welding to permanently joint two portions of an acetabular cup (8:28-32). Xuenong for example teaches that it is old and well known to use 3D printing or selective laser sintering permanently joint two portions of scaffolds such as acetabular cups [0006].

In regards to claim 50, the wire mesh is considered to comprise a weave which forms the mesh structure and shape.
In regards to clam 51, the mounting member further comprises openings 5 for receiving fastener screws 2:3-8.  Morscher does not show the screws but discloses that they are to be inserted through the openings for proper insertion of the device.


Claim(s) 21, 22, 24, 36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morscher in view of Christie and/or Xuenong (Combination 1) as applied to claims 40, 43, 48, 50, and 51  above, and further in view of Dietschi USPN 4,919,675.
	Morscher discloses the invention substantially as claimed being an orthopedic device (Figures 1 and 2) comprising an acetabular cup 3 having amounting member flange 4 comprising a porous wire mesh 1:30-33 which facilitates bending.  The pores within the mesh are considered to read upon the claimed cells.
	In regards to the mesh being monolithically formed along an outer surface of the acetabular implant via a rapid manufacturing technique, Morscher has been modified as described above.

Morscher does not show the screws but discloses that they are to be inserted through the openings for proper insertion of the device.
	However, Morscher does not disclose the mounting member including a rigid first portion with an opening extending therethrough.
	Dietschi teaches the use of a rigid metal reinforcement ring surrounding a fastener opening along a mounting member in the same field of endeavor for the purpose of reinforcing the connection between the mounting member and the fastener.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the rigid reinforcing ring as taught by Dietschi with the mounting member of Morscher in order to provide a stronger connection between the mounting member and the fastener.  

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. The applicant argues that Morscher fails to disclose the newly claimed mesh being monolithically formed along an outer surface of the acetabular implant via a rapid manufacturing technique.  As an initial matter this new limitation is considered to be both indefinite and new matter.  There is no support within the original disclosure for this phrasing.  Additionally the disclosed rapid manufacturing techniques on their own are not novel within the art of acetabular implants.  They are all well-known and in common use for manufacturing acetabular implants.  The examiner has cited new references to support this conclusion.  The applicant further contends that the mesh of Morscher is not even attached to the implant because it is positioned within the cement mantle.  This reasoning is off base because the cement is what attaches the mesh to the acetabular implant outer surface.  This is like arguing that a piece of tape is not attached to a piece of paper it is placed upon because there is a layer of adhesive between the tape and paper.  Additionally, the art rejection has been amended to further include the teachings of new references which disclose a direct rapid manufacturing technique for forming a permanent bond between the mesh and the acetabular cup.  The motivation being that it will prevent the mesh from drifting or slipping away from the cup while the cement is setting.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher D. Prone/Primary Examiner, Art Unit 3774